Title: To Thomas Jefferson from James Mease, 23 June 1801
From: Mease, James
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia 23d June 1801.
               
               I have the pleasure to present you with a copy of a pamphlet I lately published on the disease produced by the bite of a mad dog, the object of which is to support the principles I maintained in my inaugural dissertation, in May 1792. A case lately occurred in this City of the disease, and bleeding was liberally used by my friend Dr Physick, but from his want of success, he is determined to pursue another course of treatment in future. The history of the case will be published in the next no. of the N. York Med: Repository, and some observations from me will follow on the subject.
               I also take the liberty to forward to you the outlines of a course of lectures, which I design to deliver next autumn in this City, upon the application of the principles of Natl. Philosophy and Chemistry to Arts, manufactures and the common purposes of life. It is my intention to sollicit the trustees of the Univ: of Pennsylvania to establish a professorship for the purpose under the title of “Æconomicks” but I am not certain of their complying with my desire. Should they reject my proposal to deliver the lectures under their patronage, and encouragement generally fail, I may probably turn my attention to objects from which a more certain success may be expected.—With sincere wishes for your prosperity and happiness, I remain
               your friend
               
                  
                     James Mease
                  
               
            